 Case 3:18-cv-02935-X-BH Document 40-7 Filed 09/19/19                   Page 1 of 2 PageID 290




May 8, 2019

Dear Senator,


On behalf of Alliance for Justice (AFJ), a national association representing 130 groups committed
to justice and civil rights, I write to oppose the confirmation of Brantley D. Starr to the District
Court for the Northern District of Texas.

Starr is currently the Deputy First Attorney General of Texas, a position he has held since 2015. In
this role, Starr has fought rights for immigrants, LGBTQ Americans, and women, and he has
worked to undermine climate protections. There is nothing in his record to suggest he will be a fair,
unbiased jurist should he be confirmed.


             Muslim Ban and advocated blocking the entry of Syrian refugees and refugees from
other Muslim-majority countries into Texas. Starr also led the fight to eliminate protections for
Dreamers. And he argued for limiting the ability of local authorities to determine how best to use
law enforcement resources to force local law enforcement to enforce federal immigration law.



           Obergefell v. Hodges, Starr signed an opinion letter claiming that despite the Supreme

       judges, and justices of the peace, could refuse to issue marriage licenses to same-sex
couples. Starr also supported a



                                                             no better. Starr advocated for
defunding Planned Parenthood, threatening funding for physical exams, contraception, screening
for breast cancer and screening for cervical cancer for low-income women. Starr also argued for
aggressive prosecution of women and medical professionals
      Moreover, Starr testified in support of a so-
       to reproductive care by imposing harsh and medically unnecessary requirements on abortion


         procedure for women who need to terminate their pregnancy during the second trimester,
in

On issues relating to voting rights, Starr has fought to defend restrictive voter ID laws, propagated
harmful and false rhetoric about voter fraud, and defended Texas against lawsuits arguing that
Texas redistricting plans violated the Constitution and Voting Rights Act by intentionally diluting
the votes of African-American and Latino communities in Abbott v. Perez.
 Case 3:18-cv-02935-X-BH Document 40-7 Filed 09/19/19                    Page 2 of 2 PageID 291

With respect to voting rights, reports indicate that Starr falsely testified before a Texas Senate
                                            been found on voting rolls after his death, certainly
raising concerns regarding his veracity.

Given these concerns, and as detailed in our AFJ Nominee Snapshot on Sta
to his hearing, Alliance for Justice strongly opposes his confirmation to a lifetime seat on the
federal bench. The Committee
   Texas.

Sincerely,




Nan Aron
